 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       SHARON DEE WHITTEN BURRIS,                      No. 2:17-cv-2392 DB
12                        Plaintiff,
13             v.                                       ORDER
14       NANCY A. BERRYHILL, Acting
         Commissioner of Social Security,
15

16                        Defendant.
17

18            This social security action was submitted to the court without oral argument for ruling on

19   plaintiff’s motion for summary judgment and defendant’s cross-motion for summary judgment.1

20   Plaintiff argues that the ALJ’s treatment of the medical opinion evidence and plaintiff’s

21   subjective testimony constituted error. For the reasons explained below, plaintiff’s motion is

22   denied, defendant’s cross-motion is granted, and the decision of the Commissioner of Social

23   Security (“Commissioner”) is affirmed.

24                                      PROCEDURAL BACKGROUND

25            On February 18, 2014, plaintiff filed an application for Supplemental Security Income

26   (“SSI”) under Title XVI of the Social Security Act (“the Act”) alleging disability beginning on

27
     1
28     Both parties have previously consented to Magistrate Judge jurisdiction in this action pursuant
     to 28 U.S.C. § 636(c). (See ECF Nos. 8 & 9.)
                                                     1
 1   December 22, 2013. (Transcript (“Tr.”) at 23, 198-206.) Plaintiff’s alleged impairments included

 2   vision problems, carpal tunnel, and back and leg pain. (Id. at 230.) Plaintiff’s application was

 3   denied initially, (id. at 127-31), and upon reconsideration. (Id. at 136-40.)

 4          Thereafter, plaintiff requested a hearing which was held before an Administrative Law

 5   Judge (“ALJ”) on July 15, 2016. (Id. at 39-63.) Plaintiff was represented by an attorney and

 6   testified at the administrative hearing. (Id. at 39-42.) In a decision issued on August 8, 2016, the

 7   ALJ found that plaintiff was not disabled. (Id. at 33.) The ALJ entered the following findings:

 8                  1. The claimant has not engaged in substantial gainful activity since
                    January 20, 2014, the application date (20 CFR 416.971 et seq.).
 9
                    2. The claimant has the following severe impairments: obesity,
10                  sciatica, left hip osteoarthritis, carpal tunnel syndrome, and left eye
                    blindness (20 CFR 416.920(c)).
11
                    3. The claimant does not have an impairment or combination of
12                  impairments that meets or medically equals the severity of one of the
                    listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20
13                  CFR 416.920(d), 416.925 and 416.926).
14                  4. After careful consideration of the entire record, the undersigned
                    finds that the claimant has the residual functional capacity to perform
15                  light work as defined in 20 CFR 416.967(b) except she can stand a
                    maximum of 4 hours in an 8-hour day. She can walk up to 4 hours
16                  in an 8-hour day. She can sit without limitations. She can lift and
                    carry 25 pounds occasionally and 10 pounds frequently. She can
17                  frequently climb ramps and stairs. She can occasionally climb
                    ladders, ropes and scaffolds. She can occasionally stoop, kneel, and
18                  crouch. Due to left eye blindness, she should avoid heights and
                    concentrated exposure to heavy machinery.
19
                    5. The claimant has no past relevant work (20 CFR 416.965).
20
                    6. The claimant was born on January 24, 1965 and was 48 years old,
21                  which is defined as a younger individual age 18-49, on the date the
                    application was filed. The claimant subsequently changed age
22                  category to closely approaching advanced age (20 CFR 416.963).
23                  7. The claimant has at least a high school education and is able to
                    communicate in English (20 CFR 416.964).
24
                    8. Transferability of job skills is not an issue because the claimant
25                  does not have past relevant work (20 CFR 416.968).
26                  9. Considering the claimant’s age, education, work experience, and
                    residual functional capacity, there are jobs that exist in significant
27                  numbers in the national economy that the claimant can perform (20
                    CFR 416.969 and 416.969(a)).
28   ////
                                                        2
 1                     10. The claimant has not been under a disability, as defined in the
                       Social Security Act, since January 20, 2014, the date the application
 2                     was filed (20 CFR 416.920(g)).

 3   (Id. at 25-33.)

 4           On September 22, 2017, the Appeals Council denied plaintiff’s request for review of the

 5   ALJ’s August 8, 2016 decision. (Id. at 1-3.) Plaintiff sought judicial review pursuant to 42

 6   U.S.C. § 405(g) by filing the complaint in this action on November 13, 2017. (ECF No. 1.)

 7                                            LEGAL STANDARD

 8           “The district court reviews the Commissioner’s final decision for substantial evidence,

 9   and the Commissioner’s decision will be disturbed only if it is not supported by substantial

10   evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153, 1158-59 (9th Cir. 2012).

11   Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to

12   support a conclusion. Osenbrock v. Apfel, 240 F.3d 1157, 1162 (9th Cir. 2001); Sandgathe v.

13   Chater, 108 F.3d 978, 980 (9th Cir. 1997).

14           “[A] reviewing court must consider the entire record as a whole and may not affirm

15   simply by isolating a ‘specific quantum of supporting evidence.’” Robbins v. Soc. Sec. Admin.,

16   466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir.

17   1989)). If, however, “the record considered as a whole can reasonably support either affirming or

18   reversing the Commissioner’s decision, we must affirm.” McCartey v. Massanari, 298 F.3d

19   1072, 1075 (9th Cir. 2002).

20           A five-step evaluation process is used to determine whether a claimant is disabled. 20

21   C.F.R. § 404.1520; see also Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007). The five-step

22   process has been summarized as follows:

23                     Step one: Is the claimant engaging in substantial gainful activity? If
                       so, the claimant is found not disabled. If not, proceed to step two.
24
                       Step two: Does the claimant have a “severe” impairment? If so,
25                     proceed to step three. If not, then a finding of not disabled is
                       appropriate.
26
                       Step three: Does the claimant’s impairment or combination of
27                     impairments meet or equal an impairment listed in 20 C.F.R., Pt. 404,
                       Subpt. P, App. 1? If so, the claimant is automatically determined
28                     disabled. If not, proceed to step four.
                                                          3
 1                  Step four: Is the claimant capable of performing his past work? If
                    so, the claimant is not disabled. If not, proceed to step five.
 2
                    Step five: Does the claimant have the residual functional capacity to
 3                  perform any other work? If so, the claimant is not disabled. If not,
                    the claimant is disabled.
 4

 5   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

 6          The claimant bears the burden of proof in the first four steps of the sequential evaluation

 7   process. Bowen v. Yuckert, 482 U.S. 137, 146 n. 5 (1987). The Commissioner bears the burden

 8   if the sequential evaluation process proceeds to step five. Id.; Tackett v. Apfel, 180 F.3d 1094,

 9   1098 (9th Cir. 1999).

10                                             APPLICATION

11          Plaintiff’s pending motion asserts the following two principal claims: (1) the ALJ’s

12   treatment of the medical opinion evidence constituted error; and (2) the ALJ improperly rejected

13   plaintiff’s subjective testimony.2 (Pl.’s MSJ (ECF No. 13-1) at 11-19.3) The weight to be given

14   to medical opinions in Social Security disability cases depends in part on whether the opinions are

15   proffered by treating, examining, or non-examining health professionals. Lester, 81 F.3d at 830;

16   Fair v. B owen, 885 F.2d 597, 604 (9th Cir. 1989). “As a general rule, more weight should be

17   given to the opinion of a treating source than to the opinion of doctors who do not treat the

18   claimant . . . .” Lester, 81 F.3d at 830. This is so because a treating doctor is employed to cure

19   and has a greater opportunity to know and observe the patient as an individual. Smolen v. Chater,

20   80 F.3d 1273, 1285 (9th Cir. 1996); Bates v. Sullivan, 894 F.2d 1059, 1063 (9th Cir. 1990).

21          The uncontradicted opinion of a treating or examining physician may be rejected only for

22   clear and convincing reasons, while the opinion of a treating or examining physician that is

23   controverted by another doctor may be rejected only for specific and legitimate reasons supported

24   by substantial evidence in the record. Lester, 81 F.3d at 830-31. “The opinion of a nonexamining

25
     2
       Normally the court would address these claims separately. However, the ALJ’s decision
26   combined the analysis of these items of evidence and discredited them for essentially the same
     reasons.
27

28
     3
      Page number citations such as this one, are to the page number reflected on the court’s
     CM/ECF system and not to page numbers assigned by the parties.
                                                      4
 1   physician cannot by itself constitute substantial evidence that justifies the rejection of the opinion

 2   of either an examining physician or a treating physician.” (Id. at 831.) Finally, although a

 3   treating physician’s opinion is generally entitled to significant weight, “‘[t]he ALJ need not

 4   accept the opinion of any physician, including a treating physician, if that opinion is brief,

 5   conclusory, and inadequately supported by clinical findings.’” Chaudhry v. Astrue, 688 F.3d 661,

 6   671 (9th Cir. 2012) (quoting Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir.

 7   2009)).

 8             As to subjective testimony, the Ninth Circuit has summarized the ALJ’s task with respect

 9   to assessing a claimant’s credibility as follows:

10                    To determine whether a claimant’s testimony regarding subjective
                      pain or symptoms is credible, an ALJ must engage in a two-step
11                    analysis. First, the ALJ must determine whether the claimant has
                      presented objective medical evidence of an underlying impairment
12                    which could reasonably be expected to produce the pain or other
                      symptoms alleged. The claimant, however, need not show that her
13                    impairment could reasonably be expected to cause the severity of the
                      symptom she has alleged; she need only show that it could
14                    reasonably have caused some degree of the symptom. Thus, the ALJ
                      may not reject subjective symptom testimony . . . simply because
15                    there is no showing that the impairment can reasonably produce the
                      degree of symptom alleged.
16
                      Second, if the claimant meets this first test, and there is no evidence
17                    of malingering, the ALJ can reject the claimant’s testimony about the
                      severity of her symptoms only by offering specific, clear and
18                    convincing reasons for doing so[.]
19   Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007) (citations and quotation marks

20   omitted). “The clear and convincing standard is the most demanding required in Social Security
21   cases.” Moore v. Commissioner of Social Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002). “At

22   the same time, the ALJ is not required to believe every allegation of disabling pain, or else

23   disability benefits would be available for the asking[.]” Molina v. Astrue, 674 F.3d 1104, 1112

24   (9th Cir. 2012).

25             “The ALJ must specifically identify what testimony is credible and what testimony

26   undermines the claimant’s complaints.”4 Valentine v. Commissioner Social Sec. Admin., 574
27   4
       In March 2016, Social Security Ruling (“SSR”) 16-3p went into effect. “This ruling makes
28   clear what our precedent already required: that assessments of an individual’s testimony by an
     ALJ are designed to ‘evaluate the intensity and persistence of symptoms after the ALJ finds that
                                                       5
 1   F.3d 685, 693 (9th Cir. 2009) (quoting Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595,

 2   599 (9th Cir. 1999)).

 3          In weighing a claimant’s credibility, an ALJ may consider, among other things, the

 4   “[claimant’s] reputation for truthfulness, inconsistencies either in [claimant’s] testimony or

 5   between [her] testimony and [her] conduct, [claimant’s] daily activities, [her] work record, and

 6   testimony from physicians and third parties concerning the nature, severity, and effect of the

 7   symptoms of which [claimant] complains.” Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir.

 8   2002) (modification in original) (quoting Light v. Soc. Sec. Admin., 119 F.3d 789, 792 (9th Cir.

 9   1997)). If the ALJ’s credibility finding is supported by substantial evidence in the record, the

10   court “may not engage in second-guessing.” Id.

11          Here, the ALJ found that plaintiff’s medically determinable impairments could reasonably

12   be expected to cause the symptoms alleged, but that plaintiff’s statements concerning the

13   intensity, persistence and limiting effects of those symptoms were “not entirely consistent with

14   the other evidence in the record for the reasons explained” in the decision. (Tr. at 27.) The ALJ

15   then noted that plaintiff’s “allegations would find support in the opinion of her treating physician

16   Rowan Baird, MD.” (Id. at 28.)

17          The ALJ explained that in March of 2016, Dr. Baird opined that plaintiff “could sit for 4

18   hours, stand/walk 4 hours, and lift 10 pounds.” (Id.) Plaintiff would also “require unscheduled

19   breaks every one or two hours lasting 15 minutes,” and would miss work up to twice a month.

20   (Id.) The ALJ, however, afforded Dr. Baird’s opinion “little weight.” (Id.) The ALJ then
21   proceeded to identify several reasons in support of the decision to discredit plaintiff’s testimony

22   and Dr. Baird’s opinion. (Id. at 28-32.)

23          Plaintiff’s motion challenges many of the ALJ’s reasons for discrediting this evidence.

24   However, the ALJ’s finding that Dr. Baird’s opinion and plaintiff’s testimony were undermined

25   by “the other medical evidence and opinions,” or the lack thereof, cannot be disputed. (Id. at 29.)

26
     the individual has a medically determinable impairment(s) that could reasonably be expected to
27   produce those symptoms,’ and not to delve into wide-ranging scrutiny of the claimant’s character
28   and apparent truthfulness.” Trevizo v. Berryhill, 871 F.3d 664, 679 (9th Cir. 2017) (quoting SSR
     16-3p) (alterations omitted).
                                                       6
 1   In this regard, the ALJ stated:

 2                    Overall, the record shows that the claimant’s treatment has been
                      routine. She did not require any surgeries, steroid injections,
 3                    physical therapy5, chiropractic adjustments, acupuncture, use of a
                      TENS unit, frequent medication changes, or other alternative
 4                    measures to control her alleged symptoms.
 5                    Moreover, there was a significant gap in the treatment record. The
                      record reveals no visits to any physician or medical provider between
 6                    July 31, 2014 and August 5, 2015.
 7   (Id.)

 8            The ALJ also noted that, after going more than a year without treatment, plaintiff was

 9   examined by Dr. Baird on November 17, 2015. (Tr. at 29, 431.) Plaintiff complained that

10   plaintiff “does a lot of walking and is in pain.” (Id. at 431.) When Dr. Baird advised plaintiff that

11   Dr. Baird was going to refer plaintiff to physical therapy, plaintiff stated “that she already had

12   physical therapy about a year ago . . . . Left exam room upset and states will go to the hospital.”

13   (Id. at 432.) Dr. Baird observed that plaintiff “left exam room before exam can be done,” but

14   “[w]as able to get up from chair with no signs of pain and was able to walk without limping.”6

15   (Id.)

16            Inconsistency with the evidence of record, lack of treatment, conservative treatment, and

17   refusal to follow proscribed treatment are clear and convincing reasons for discrediting the

18   opinion of a treating physician and plaintiff’s subjective testimony. See Tommasetti v. Astrue,

19   533 F.3d 1035, 1040 (9th Cir. 2008) (“a response to conservative treatment undermines

20   Tommasetti’s reports regarding the disabling nature of his pain”); Orn v. Astrue, 495 F.3d 625,
21   638 (9th Cir. 2007) (“unexplained, or inadequately explained, failure to seek treatment may be the

22   basis for an adverse credibility finding unless one of a number of good reasons for not doing so

23   applies”); Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir. 2001) (treating opinion permissibly

24   ////

25

26   5
       Plaintiff argues that plaintiff had previously completed physical therapy. (Pl.’s MSJ (ECF No.
     13-1) at 19.) Physical therapy itself, however, is a conservative treatment. See Tommasetti v.
27   Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008).
28   6
         This was one of only three visits plaintiff had with Dr. Baird. (Tr. at 29.)
                                                          7
 1   rejected where treatment notes failed to present “the sort of description and recommendations one

 2   would expect to accompany a finding that [the claimant] was totally disabled”).

 3            Accordingly, the court finds that plaintiff is not entitled to summary judgment on either of

 4   these claims.

 5                                              CONCLUSION

 6            The court has found that plaintiff is not entitled to summary judgment on any claim of

 7   error.

 8            Accordingly, IT IS HEREBY ORDERED that:

 9            1. Plaintiff’s motion for summary judgment (ECF No. 13) is denied;

10            2. Defendant’s cross-motion for summary judgment (ECF No. 14) is granted;

11            3. The decision of the Commissioner of Social Security is affirmed; and

12            4. The Clerk of the Court shall enter judgment for defendant and close this case.

13   Dated: March 3, 2019
14

15

16

17

18

19

20
21   DLB:6
     DB\orders\orders.soc sec\burris2392.ord
22

23

24

25

26
27

28
                                                        8
